             Case 1:20-mj-30487-DUTY ECF No.AUSA:
                                             12, PageID.26
                                                   Roy R. KranzFiled 12/01/20   Page 1(989)
                                                                            Telephone:  of 5895-5712
AO 91 (Rev. 11/11) Criminal Complaint             Officer:                 Steven Larson, FBI              Telephone: (989) 892-6525

                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                  Eastern District of Michigan

United States of America
   v.
Kaden Elizabeth Gilbert                                                     Case No. 20-mj-30487




                                                         AMENDED
                                                   CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

         On or about the date(s) of                November 16, 2020                in the county of               Isabella       in the
       Eastern            District of       Michigan         , the defendant(s) violated:
                  Code Section                                              Offense Description
18 U.S.C. § 1151                                        Defendant, a non-Indian, COUNT 1: willfully, deliberately, maliciously, and
18 U.S.C. § 1152                                        with premeditation and malice aforethought did unlawfully kill N.M., an
18 U.S.C. § 1111(a), Murder 1st degree, Count 1         Indian; COUNTS 2 & 3: assaulted, that is, intentionally struck and injured
18 U.S.C. § 113(a)(3), Assault with Dangerous           N.M. and J.A., both Indians, with a dangerous weapon, to wit: a knife, with the
Weapon, Counts 2 & 3                                    intent to do bodily harm; COUNTS 4 & 5: assaulted, N.M. and J.A., both
18 U.S.C. § 113(a)(6), Assault Causing Serious          Indians, and that assault resulted in serious bodily injury, and this all occurred
Bodily Injury Counts 4 & 5                              within Indian country, in violation of 18 U.S.C. §§ 1151, 1152, 1111(a)
                                                        (count 1), 113(a)(3) (counts 2 & 3), and 113(a)(6) (counts 4 & 5),


         This criminal complaint is based on these facts:
See attached affidavit.




✔ Continued on the attached sheet.

                                                                                            Complainant’s signature

                                                                       Steven Larson, Special Agent, FBI
                                                                                                Printed name and title

Sworn to before me and signed in my presence.


Date: 12/1/2020                                                                                   Judge’s signature

City and state: Bay City, Michigan                                     Patricia T. Morris, United States Magistrate Judge
                                                                                                Printed name and title
      Case 1:20-mj-30487-DUTY ECF No. 12, PageID.27 Filed 12/01/20 Page 2 of 5




            AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
                   FOR KADEN ELIZABETH GILBERT

I, Steven Larson, being duly sworn, depose and state:

      1.     I am a Special Agent with the Federal Bureau of Investigation and have

been a law enforcement officer for approximately 21 years. During my career I have

been involved in numerous investigations concerning assaults, weapons, and

homicide. The following is based on a statement from witnesses and statements from

other law enforcement officers and individuals.

      2.     The information included in this affidavit is provided for the limited

purpose of establishing probable cause that Kaden Elizabeth Gilbert committed the

offenses of murder in the first degree, two counts of assault with a dangerous weapon

with the intent to do bodily harm, and two counts of assault causing serious bodily

injury on or around November 16, 2020, in violation of 18 U.S.C. §§ 1111(a),

113(a)(3), and 18 U.S.C. § 113(a)(6) respectively and therefore it does not contain all

of the facts known to me. Additionally, unless otherwise noted, wherever in this

affidavit I assert that an individual made a statement, that statement is described in

substance herein and is not intended to be a verbatim recitation of such statement.

      3.     Two eye witnesses told police they saw Kaden Elizabeth Gilbert stab

N.M. and J.A. with a knife on or about November 16, 2020 at 714 S. Oak Street, Mt.




                                                                                          1
     Case 1:20-mj-30487-DUTY ECF No. 12, PageID.28 Filed 12/01/20 Page 3 of 5




Pleasant, MI on the Isabella Reservation in Indian country. Additionally, one of the

eye witnesses said that N.M. told him that N.M. was stabbed by Kaden Gilbert.

      4.     According to Autume Balcom, a Mount Pleasant Police Department

Officer, N.M. and J.A. are both Indians and Gilbert is listed as a non-Indian in her

criminal history LEIN paperwork.

      5.     A video recording which partially shows the incident exists and was

reviewed by Affiant. The video appears to show the following: Gilbert got a knife into

her hand at around 2:24:25 a.m. and concealed it under her sleeve.

      6.     Other things that are shown in the video are as follows: at 2:24:30 a.m.

Gilbert stood in the area of the doorway where the stabbing occurred. At 2:25:02 a.m.

Gilbert entered or approached the doorway of the apartment building. At 2:25:14 a.m.

Gilbert exited that area and took five steps backwards away from the doorway. No one

else appeared in the video in the gap between Gilbert and the doorway to the

apartment building during that time with the exception of someone’s feet briefly

appearing. At 2:25:20 a.m. Gilbert moved quickly forward toward the doorway to the

apartment. Gilbert covered the same amount of distance she covered in the previously

mentioned five backwards steps in two long step. As Gilbert got near the door of the

apartment she made multiple underhand jabbing/stabbing motions with her right hand

into the area of the apartment building doorway. At 2:25:23 a.m. Gilbert entered the

apartment building out of view of the camera. At 2:25:27 a.m. Gilbert exited. At
                                                                                        2
      Case 1:20-mj-30487-DUTY ECF No. 12, PageID.29 Filed 12/01/20 Page 4 of 5




2:25:31 a.m. Gilbert re-entered the apartment building and was out of view of the

camera. At 2:25:36 a.m. Gilbert exited the apartment and ran away toward the camera.

      7.     The video does not show either of the stabbing victims outside of the

apartment building during the times mentioned above and does not show them being

stabbed. Due to the angle of the camera, the video does not show the inside the

apartment building where the stabbing happened, only the area immediately outside

the apartment doorway is shown. Around 50 seconds passed between the time that

Gilbert opened the knife and the time when Gilbert started making jabbing/stabbing

motions with the knife where the victims were injured.

      8.     Both victims were stabbed in locations on their bodies consistent with the

underhand jabbing/stabbing motions seen in the video. J.A. was stabbed in the mid-

lower abdominal area. N.M. was stabbed in her left upper thigh. According to the

doctor who treated N.M., N.M. lost almost all of her blood from the stabbing due to

her femoral artery being severed. In an effort to save N.M.’s life, N.M. had

approximately 25 minutes of cardio pulmonary resuscitation and had two electrical

shocks. This resuscitated her temporarily, however, N.M. eventually died from the

injuries sustained during the stabbing. J.A.’s intestines protruded out of the stab

wound caused by the incident.

      9.     On November 16, 2020 and November 17, 2020, Office Autume Balcom

of the Mt. Pleasant Police Department sought and obtained federal criminal
                                                                                      3
      Case 1:20-mj-30487-DUTY ECF No. 12, PageID.30 Filed 12/01/20 Page 5 of 5




complaints against Kaden Gilbert for violations of federal law arising out of the same

incident referenced herein. Officer Balcom recently learned, however, that her re-

certification with the Bureau of Indian Affairs is still pending. Thus, out of an

abundance of caution, I am seeking the issuance of an amended complaint with

myself as the affiant.

      10.    Based on the above-described information, there is probable cause to

believe that on or around November 16, 2020, Kaden Elizabeth Gilbert committed one

count of murder in the first degree, in violation of 18 U.S.C. § 1111(a); two counts of

assault with a dangerous weapon with the intent to do bodily harm, in violation of 18

U.S.C. § 113(a)(3) and two counts of assault causing serious bodily injury, in

violation of 18 U.S.C. § 113(a)(6).

                                                     __________________________
                                                     Steven Larson
                                                     FBI

Sworn to before me and signed in my presence
and/or by reliable electronic means.


_____________________________
HON. PATRICIA MORRIS
United States Magistrate Judge




                                                                                          4
